UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 19, 2016 FIRST ACCEPTANCE CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 001-12117 75-1328153 (State or Other Jurisdiction of Incorporation) (CommissionFile Number) (I.R.S. EmployerIdentification No.) 3813 Green Hills Village Drive Nashville, Tennessee (Address of Principal Executive Offices) (Zip Code) (615)844-2800 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On August 19, 2016, First Acceptance Corporation issued a press release announcing its results of operations for the quarter ended June30, 2016. The text of the release is set forth in Exhibit99 attached to this Current Report on Form 8-K and is incorporated herein by reference. The information in this Current Report on Form 8-K is being furnished pursuant to Item 2.02 and shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as expressly set forth in such filing. Item9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description 99 Press release dated August 19, 2016 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. FIRST ACCEPTANCE CORPORATION By: /s/ Brent J. Gay Brent J. Gay Chief Financial Officer Date: August 19, 2016 INDEX TO EXHIBITS Exhibit No. Description 99 Press release dated August 19, 2016
